 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelfare and Pension FundsandLocal 2529,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO,Petitioner.Case13-RC- 11808August 7, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Howard I. Malkin, HearingOfficer. The Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theAct, as amended, the National Labor RelationsBoard has delegated its powers in connection withthis case to a three-member panel.The Hearing Officer'srulingsmade at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer. At thehearing the Employer raised the question whetherthePetitionerhas the capacity to represent theemployees in question because of a possible conflictof interest.We have carefully considered thisquestion and have come to the conclusion that thereisa conflict of interest sufficient to preclude thePetitionerfromrepresentingtheEmployer'semployees for the following reasons:The Employer is an unincorporated associationadministering employer and employer-union trustfundsin Illinoisand Iowa. Each fund has a separateboardoftrustees,thoseestablishedbycollective-bargainingagreementshavingequalrepresentation by local unions and employers. TheEmployer's chief administrative employee,Walker,isresponsibleto an administrative committee of 5trustees of the Carpenters Welfare Fund of Illinois.This fund, and the Carpenters Pension Fund ofIllinois,were established and are administered forthebenefitof the members of various of thePetitioner's sister locals, and are responsible forabout 80 percent of the Employer's receipts and 50to 60 percent of its costs.ThePetitionerisa"semi-beneficial"localrecently chartered by the Carpenters Union for thepurposeofrepresenting the employees of theEmployer.The record indicates that the Petitioner,as a semi-beneficial local, is not required to submitany collective agreement which it might negotiate tothe parent Carpenters Union for approval.Further,the Petitioner does not qualify for strike benefitsfrom the parent.However,the record additionallyshows that although not required,thePetitionermay join a Carpenters'State or District Council;may obtain a professional negotiator without costfrom the parent upon request, and is considered tobeasubordinatebodyundertheparent'sconstitution and bylaws.The parent'sconstitution,in turn,provides in section 6D that:TheUnitedBrotherhoodofCarpentersandJoinersofAmerica shall have the right toestablish supervision over and to conduct theaffairsof any subordinate body (including theremoval of any or all officers of such subordinatebody)tocorrect financial irregularities or toassure the performance of collective bargainingagreementsandtheresponsibilityofthesubordinate body as a bargaining agentor toprotect the interests and rightsof themembers orwheneverthe affairsof the subordinate body areconducted in such a manner as to be detrimentalto thewelfare ofthemembers and to the bestinterestsof theUnitedBrotherhood. . . .(Emphasis supplied.)Inthesecircumstances,webelievethatthePetitioner is not competenttobargain concerningthe terms and conditionsofemployment whichwould govern the Employer'semployees.As theBoard has stated in previous cases, "a union mustapproachthebargainingtablewiththesingle-minded purpose of protecting and advancingthe interests of the employees who have selected itas their bargaining agent and there must be noulterior purpose."' Thus, where, as here, a union hasdirect and immediate allegiances which can fairly besaid to conflict with its function of protecting andadvancingtheinterestsoftheemployees itrepresents, it cannot be a proper representative.'Accordingly, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition in this casebe, and hereby is, dismissed.'Oregon Teamsters' SecurityPlan Office,119 NLRB 207, 211-212; seealsoBausch and Lomb OpticalCompany,108 NLRB 1555, 1559.'SeeGeneral Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica,Local249,affiliatedwithInternationalBrotherhood ofTeamsters,Chauffeurs.WarehousemenandHelpersof America, andOffice and Clerical Employees, Local 72, affiliatedwithInternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica,Petitioner,139 NLRB 605.178 NLRB No. 3